Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-14-00044-CV

                                    Arthur CAMPBELL,
                                         Appellant

                                              v.

             WESTOVER FOREST HOMEOWNERS ASSOCIATION INC.,
                               Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 385334
                           Honorable Irene Rios, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against Appellant Arthur Campbell.

       SIGNED April 2, 2014.


                                               _________________________________
                                               Karen Angelini, Justice